36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, Jr., Plaintiff Appellant,v.George YATES, former prosecutor for Virginia Beach,Virginia;  Rosemary A. Mann, Assistant Chief Deputy Clerk ofVirginia Beach;  Paul H. Ray, Attorney;  Frank La Porta,Detective;  H. Calvin Spain, Hon, The Honorable former Judgeof the Circuit Court of Virginia Beach, Defendants Appellees.
No. 93-6534.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 8, 1994Decided:  September 23, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert E. Payne, District Judge.  (CA-91-741-N)
Albert Russell Clay, Jr., Appellant Pro Se.
George Yates, Virginia Beach, Virginia;  Conrad Moss Shumadine, John Stepsen Wilson, Willcox & Savage, Norfolk, Virginia;  Paul H. Ray, Virginia Beach, Virginia;  Lawrence Steven Emmert, City Attorney's Office, Virginia Beach, Virginia;  William Mark Dunn, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Albert Russell Clay appeals from the district court's orders granting Defendants' motions for summary judgment in Clay's 42 U.S.C. Sec. 1983 (1988) action, denying Clay's Fed.R.Civ.P. 59(e) motions for reconsideration, and imposing a prefiling review system restricting Clay's ability to file future lawsuits or future pleadings in existing lawsuits.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without substantive merit.  Hence, we affirm on the reasoning of the district court.*  Clay v. Yates, No. CA-91-741-N (E.D. Va.  Dec. 17, 1992;  Jan. 6, 1993;  Mar. 18, 1993;  Apr. 8, 1993).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Clay's motions for judicial notice and his motion to consolidate this case with case No. 93-7223